                     UNITED STATES DISTRICT COURT
                                             FOR THE

                          WESTERN DISTRICT OF TENNESSEE

                                  ORDER OF PRODUCTION
                                                               NO:
                                                                        2:16-cv-02862-STA-egb
                                                                        Parks v. Lebo, et al.
                                                               AD       Testificandum
                                                                FOR:    Motion Hearing
 TO:     Warden
         WCFA
         PO Box 679
         Whiteville, TN 38075

 YOU ARE HEREBY COMMANDED to have the person of Bruce Parks, Jr., #418302, by you

restrained of his liberty, as it is said, by whatsoever names detained, together with the day and cause

of his being taken and detained, before the Honorable S. Thomas Anderson, U. S. District Court

Judge, for the Western District of Tennessee, at the room of said Court, in the City of Jackson,

Tennessee, at 9:00 a.m. on the 15th day of March, 2019, then and there to do, submit to, and

receive whatsoever the said Judge shall then and there determine in that behalf; and have you then

and there this writ; further, to hold him in federal custody until disposition of this case and to

produce him for such other appearances as this court may direct.

       ENTERED this the 11th day of March, 2019.



                                                       s/ S. THOMAS ANDERSON
                                                       CHIEF UNITED STATES DISTRICT JUDGE
                     UNITED STATES DISTRICT COURT
                                             FOR THE

                          WESTERN DISTRICT OF TENNESSEE

                                  ORDER OF PRODUCTION
                                                               NO:
                                                                        2:16-cv-02862-STA-egb
                                                                        Parks v. Lebo, et al.
                                                               AD       Testificandum
                                                                FOR:    Motion Hearing
 TO:     Warden
         WCFA
         PO Box 679
         Whiteville, TN 38075

 YOU ARE HEREBY COMMANDED to have the person of Bruce Parks, Jr., #418302, by you

restrained of his liberty, as it is said, by whatsoever names detained, together with the day and cause

of his being taken and detained, before the Honorable S. Thomas Anderson, U. S. District Court

Judge, for the Western District of Tennessee, at the room of said Court, in the City of Jackson,

Tennessee, at 9:00 a.m. on the 15th day of March, 2019, then and there to do, submit to, and

receive whatsoever the said Judge shall then and there determine in that behalf; and have you then

and there this writ; further, to hold him in federal custody until disposition of this case and to

produce him for such other appearances as this court may direct.

       ENTERED this the 11th day of March, 2019.



                                                       s/ S. THOMAS ANDERSON
                                                       CHIEF UNITED STATES DISTRICT JUDGE
